UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5230


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDRE VAUGHN WHITE, a/k/a LayLow,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00052-IMK-JSK-1)


Submitted:   June 21, 2011                 Decided:   June 29, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Kumaraswamy Sivakumaran, STERLING LEGAL SERVICES, PLLC, Weston,
West Virginia, for Appellant.     Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andre       Vaughn    White      appeals      from       his   conviction      and

ninety-seven month sentence entered pursuant to his guilty plea

to one count of possessing with the intent to distribute five

grams or more of cocaine base and less than one hundred grams of

heroin, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(B), (C)

(West 1999 & Supp. 2011).                 Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious grounds for appeal but questioning whether

White knowingly and intelligently pleaded guilty, and whether

the    court       erred    in    sentencing        White       to    ninety-seven     months’

imprisonment.          The       Government      filed      a    motion       to   dismiss    the

appeal on the basis of the appellate waiver contained in White’s

plea    agreement.           White      filed    a    pro       se    supplemental     appeal,

arguing that the Government breached the plea agreement and the

district court erred in failing to address White’s objections to

the Presentence Investigation Report (“PSR”).

               A    defendant       may    waive     the    right       to    appeal   if    that

waiver is knowing and intelligent.                     United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                          Our independent review of

the    record       supports      the     conclusion        that      White     knowingly     and

intelligently waived his right to appeal “any sentence imposed

using    a   base      offense      level     of     37     or       higher.”      Because    we

conclude that the waiver is valid and enforceable as to White’s

                                                2
challenges to his sentence, we grant the Government’s motion to

dismiss in part and dismiss White’s appeal of his sentence.

           The language of White’s waiver does not encompass his

challenge to the validity of his guilty plea.                    Therefore, we

deny the motion to dismiss as to this claim.                      However, our

review   convinces     us   that   the   claim    lacks   substantive    merit.

Prior to accepting a guilty plea, a trial court must inform the

defendant of the nature of the charges to which the plea is

offered,   any   mandatory    minimum        penalty,   the   maximum   possible

penalty he faces, and the various right he is relinquishing by

pleading guilty.       Fed. R. Crim. P. 11(b).            The court also must

determine whether there is a factual basis for the plea.                    Id.;

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).

The purpose of the Rule 11 colloquy is to ensure that the plea

of guilt is entered into knowingly and voluntarily.                 See United

States v. Vonn, 535 U.S. 55, 58 (2002).                   Our review of the

record reveals that the district court fully complied with the

requirements of Rule 11, and we conclude that White’s guilty

plea was knowing and voluntary.               Further, we find no merit to

White’s pro se claims.

           In accordance with Anders, we have reviewed the record

in this case and have found no unwaived and meritorious issues

for   appeal.     We    accordingly      affirm     White’s    conviction    and

dismiss the appeal of his sentence.               This court requires that

                                         3
counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.                       If

the   client     requests      that   a   petition    be    filed,    but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court     for    leave      to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in    the    materials

before    the    court   and    argument      would   not   aid    the    decisional

process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                          4